893 F.2d 1334
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Milton H. JUISTER, Plaintiff-Appellant,v.BECHTEL POWER CORPORATION, Defendant-Appellee.
No. 89-1428.
United States Court of Appeals, Sixth Circuit.
Jan. 22, 1990.

W.D.Mich.
AFFIRMED.
Before BOYCE F. MARTIN, Jr. and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Milton H. Juister appeals the denial of his motion for Fed.R.Civ.P. 11 sanctions against the defendant Nevada corporation.  Juister alleged that a petition for removal of his complaint originally filed in a Michigan state court was filed by defendant in the federal court in bad faith.  The defendant initially succeeded in having the complaint removed to the district court.  However, this court on appeal remanded the case with directions to remand the case to the state court.


3
Under the circumstances of this case, we must affirm the judgment of the district court.  The test for imposition of Rule 11 sanctions is whether the conduct in question was reasonable under the circumstances.   Jackson v. Law Firm of O'Hara, Ruberg, Osborne & Taylor, 875 F.2d 1224, 1229 (6th Cir.1989);  Davis v. Crush, 862 F.2d 84, 88 (6th Cir.1988);  Herron v. Jupiter Transp. Co., 858 F.2d 332, 335 (6th Cir.1988).  We review the district court's determination of reasonableness only for abuse of discretion.   Davis, 862 F.2d at 88.


4
Here, it is difficult to conclude that defendant's petition was unreasonable in light of the initial success of the petition.  Further, the letter which plaintiff contends shows that the petition was filed in bad faith is certainly far from conclusive proof that defendant or counsel for defendant knew that the petition lacked basis.  Simply put, we cannot conclude that the district court abused its discretion on the basis of the record before us.


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.